DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baheti et al. (US 9,935,065).
In regards to claim 1, Baheti discloses of an antenna comprising: a dielectric substrate (for example 79, for example see Column 10 Lines 11-17) including a recess (for example 91); a conductive ground layer (for example 33) bonded to the dielectric substrate so as to cover the recess (91), the conductive ground layer (33) including a slot (for example 50) that is arranged on an inner side with respect to the recess (91, see Figs 7B-7C); a dielectric layer bonded to the conductive ground layer (33) on a side opposite to the dielectric substrate with respect to the conductive ground layer (33); an antenna element (for example 40) formed on a bottom of the recess at position facing the slot (50, see Figs 7B-7C); and a feed line (for example 32) formed on a side opposite to the conductive ground layer (33) with respect to the dielectric layer, the feed 
In regards to claim 2, Baheti discloses of the antenna according to claim 1, wherein the dielectric substrate is rigid (for example see Figs 7B-7C and Column 7 Lines 58-64, Column 10 Lines 11-17).  
In regards to claim 3, Baheti discloses of the antenna according to claim 1, wherein the antenna element comprises a plurality of antenna elements (40, see Figs 7B-7C), the plurality of antenna elements (40) being aligned at intervals, the slot comprises a plurality of slots (50, see Figs 7B-7C), the plurality of slots being aligned at intervals, and the antenna elements (40) face the slots (50), respectively (for example see Figs 7B-7C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (US 9,935,065) in view of Hayashi et al. (US 2019/0363432).
In regards to claim 5, Baheti discloses of the antenna according to claim 3 as found within the explanation above.

Hayashi discloses of an antenna comprising: a dielectric substrate (for example 101 see Paragraphs 0001, 0010, 0051) including a recess (for example 15); a conductive ground layer (for example 32, see Paragraph 0051) bonded to the dielectric substrate so as to cover the recess (15), the conductive ground layer (32) including a slot (for example 38, see Fig 10 and Paragraphs 0070, 0095, 0122) that is arranged on an inner side with respect to the recess (15, see Fig 10); a dielectric layer bonded to the conductive ground layer (32) on a side opposite to the dielectric substrate with respect to the conductive ground layer (32); an antenna element (for example 31) formed on a bottom of the recess (15) at position facing the slot (38, see Figs 3(c-d, f), 10 and Paragraph 0064, radiation conductor 31 may be in contact with hollow space (recess) 15); and a feed line (for example 37) formed on a side opposite to the conductive ground layer (32) with respect to the dielectric layer, the feed line (37) configured to be electromagnetically coupled to the antenna element (31) via the slot (38, for example see Fig 10); wherein the recess comprises a plurality of recesses (for example see Figs 1(c), 4(f), 9(b)) with antenna elements (31) formed on the bottoms of the recesses (15), and the slots (38) are individually arranged on the inner side with respect to the recesses (for example see Figs 1(a, c), 2, 4(f), 9(b), 10, Paragraphs 0070, 0095, 0122; shows plurality of recesses and where a slot is integrated).  
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (US 9,935,065) in view of Chayat et al. (US 10,283,832).
In regards to claim 6, Baheti discloses of the antenna according to claim 1 as found within the explanation above. 
However, Baheti does not explicitly disclose of wherein the slot is formed in a shape obtained by cutting out, in a rectangular shape or square shape, from both end portions of both long sides of a rectangular hole portion, in a short-side direction.
Chayat discloses of an antenna device, wherein the antenna device comprises slots that can be shaped by cutting out rectangular and/or square shapes (for example see Figs 2(a-f), 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have slots shaped out of rectangular or square shapes with sections cut out as taught by Chayat for creating a radiation pattern through the slot to achieve the desired overall radiation output of the antenna.   

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the prior art does not disclose of the antenna according to claim 3, wherein the number of the antenna elements is an even number, the number of the slots is an even number, and the feed line branches at a point between the slots adjacent to each other that are positioned in the center of a row of the slots, the feed line having branch portions that extend from the point of branch until the branch portions cross the slots at both ends of the row of the slots in plane view, respectively, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844